                            UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF TENNESSEE

BL VENTURES DBA BL VENTURES, LLC,                    )
REGREY, LLC AND LJG 32, LLC                          )
                                                     )
                      Plaintiffs,                    )
                                                     )
v.                                                   )        No.: 3:20-cv-139
                                                     )
APEX MEDICAL, LLC DBA TN PREMIER                     )
CARE, IAN CLARKE AND TN PREMIER                      )
CARE, LLC,                                           )
                                                     )
                      Defendants.                    )

                           STIPULATED PROTECTIVE ORDER

       This matter comes before the Court on joint motion and stipulation by Plaintiffs/Counter-

Defendants BL Ventures d/b/a BL Ventures, LLC (“BL Ventures”) and its general partners,

Regrey, LLC (“Regrey”) and LJG 32, LLC (“LJG”) and Defendants/Counter-Plaintiffs Apex

Medical, LLC (“Apex Medical”), Ian Clarke (“Clarke”) and TN Premier Care, LLC (“TN Premier

Care”) (collectively the “Parties”) and consistent with applicable law, and for good cause shown,

the Court enters the following stipulated protective order (“Protective Order”).

       The Parties acknowledge that this Protective Order governs disclosure and discovery

activity in BL Ventures, et al. v. Apex Medical, LLC, et al., No. 3:20-cv-139 (E.D. Tenn.) (the

“Action”). This Protective Order is binding on all parties and their counsel in the Action as well

as any other case(s) subsequently made part of this Action.

       Disclosure and discovery activity in this Action are likely to involve production of

confidential, trade secret, proprietary, commercially sensitive, or private information for which

special protection from public disclosure and from use for any purpose other than prosecuting or

defending this Action may be warranted. Accordingly, the parties hereby stipulate and petition the




Case 3:20-cv-00139-DCP Document 43 Filed 04/07/21 Page 1 of 17 PageID #: 726
Court to enter the following Stipulated Protective Order. The Parties acknowledge that this Order

does not confer blanket protections on all disclosures or responses to discovery and that the

protection it affords from public disclosure and use extends only to the limited information or

items that are entitled to confidential treatment as outlined below. The parties further acknowledge

that this Stipulated Protective Order does not entitle them to file confidential information under

seal. To file such information under seal, a party must follow the procedures required by this Court

and as set forth below in this Order. See E.D. Tenn. Local Rule 26.2(a)–(b) (Sealing of Court

Records); Electronic Case Filing Rules & Procedures, E.D. Tenn., Rule 12.2 (Sealed Documents).

       The purpose of this Protective Order is to limit the use of information exchanged during

the discovery process and in submissions to the Court. The Parties agree and the Court finds that

good cause exists for this Protective Order to protect the integrity of this information and the rights

of each of the Parties and certain third-parties and to preserve the legitimate proprietary and

privacy interests of sources of information that have not been released to the public and which the

Parties may seek production of through their respective discovery requests.

       Accordingly, it is therefore AGREED and ORDERED that:

       1.      This Protective Order shall govern the disclosure and use of confidential documents

and information produced in connection with this Action as well as the disclosure of privileged

information. All information which has been designated Confidential Information, as defined

below, shall be used solely for the prosecution or defense of this Action unless the information is

available to the general public or through sources other than the Parties without a breach of the

terms of this Protective Order. The measures designated by the Parties in this Protective Order are

reasonable and, at this time, are not anticipated to prejudice anyone or unduly burden the Court.




                                    2
Case 3:20-cv-00139-DCP Document 43 Filed 04/07/21 Page 2 of 17 PageID #: 727
       2.      For purposes of this Protective Order, the term “Information” means all written

recorded, computerized or graphic materials, documents, and information, including

Electronically Stored Information, as defined or contemplated by Rule 34 of the Federal Rules of

Civil Procedure (“FRCP”), whether produced or created by a party or another person, and whether

produced pursuant to the FRCP, subpoena, by agreement, or otherwise, written discovery

responses, deposition testimony, transcripts and exhibits.

       3.      By entering into this Protective Order, the Parties do not intend to waive any claim,

defense or objection—including as to any claim of privilege, discoverability, admissibility,

relevancy, competency, materiality or authenticity of Confidential Information, as defined in

paragraph 9 below, and neither the taking of any action in accordance with the provisions of this

Order, nor the failure to object thereto, shall be construed as such a waiver.

                                PRIVILEGED INFORMATION

       4.      Some of the documents and information related to this Action may contain

attorney-client privileged communications, attorney work product, or other information protected

as “privileged” under the applicable law and not subject to discovery under applicable law

(“Privileged Information”).

       5.      The inadvertent or unintentional disclosure of any document by any Party in this

Action—through material, electronic, or any other means—which is subject to a legitimate claim

that the document should have been withheld from disclosure as Privileged Information, and for

which no express intention to affirmatively waive the privilege has been stated, shall NOT waive

any privilege or other applicable protective doctrine for that document or for the subject matter of

the inadvertently disclosed document if the producing Party, upon becoming aware of the




                                    3
Case 3:20-cv-00139-DCP Document 43 Filed 04/07/21 Page 3 of 17 PageID #: 728
disclosure, promptly requests its return. Each Party shall take reasonable precautions to avoid the

inadvertent or unintentional disclosure of Privileged Information.

       6.      Upon receiving written notice from a producing Party that privileged information

has been inadvertently produced, all such privileged information, including summaries and copies,

electronic or otherwise, of any such documents, as well as those copies that were provided by the

requesting Party to any other parties or non-parties (including, but not limited to, vendors who may

have performed services at the direction of the requesting Party), shall be returned or destroyed at

the producing Party’s option within ten (10) business days of receipt of the request. In the event

that the producing Party requests destruction, and subject to the procedure articulated in paragraph

7 below, the requesting Party shall provide written certification of compliance within ten (10)

calendar days of such written request. A party that returns or destroys Privileged Information after

receipt of notice may retain non-substantive information not claimed to be privileged that is

sufficient to identify the document or other information that it returned or destroyed.

       7.      In the event that the requesting Party disputes the producing Party’s claim as to the

protected and/or privileged nature of the inadvertently disclosed information, a single set of copies

may be sequestered and retained by and under the control of the requesting Party for the sole

purpose of seeking court determination of the issue pursuant to Federal Rule of Civil Procedure

26(b)(5)(B). In such an event, the Parties shall attempt in good faith to resolve the dispute. If the

Parties are unable to agree on a resolution within ten (10) days of the Parties’ good faith attempt

to resolve the dispute, the party claiming protection and/or privilege shall move for a protective

order with regard to the issues in dispute.

       8.      Any such Privileged Information inadvertently disclosed by the producing Party to

the requesting Party shall be and remain the property of the producing Party.




                                    4
Case 3:20-cv-00139-DCP Document 43 Filed 04/07/21 Page 4 of 17 PageID #: 729
                               CONFIDENTIAL INFORMATION

Designation of Confidential Information.

       9.      “Confidential Information” or Items is information (regardless of how it is

generated, stored, or maintained) or tangible things that contains private, commercially sensitive,

confidential, trade secret and/or proprietary information, or otherwise qualifies for protection

under Federal Rule of Civil Procedure 26(c), including, but not limited to, any document or

discovery response consisting of (i) previously undisclosed financial information, (ii) previously

undisclosed information of a personal or intimate nature; (iii) previously undisclosed business

information, (iv) medical information, or (v) information that will, if disclosed, potentially have

the effect of causing harm to the producing party’s competitive position.

       10.     Each Party designating information or items for protection under this Protective

Order must take care to limit any such designation to specific qualifying materials.             The

designating Party must designate for protection only those parts of material, documents, items, or

oral or written communications that qualify—so that other portions of the material, documents,

items, or communications for which protection is not warranted are not swept unjustifiably within

the ambit of this Order. If it comes to a designating Party’s attention that information or items that

it designated for protection do not qualify for protection, that designating Party must immediately

notify all other Parties that it is withdrawing the designation.

       11.     The Parties shall designate as Confidential pursuant to this Protective Order, any

originals and copies of documents, writings, materials, written discovery responses, deposition

testimony, or things, of any kind (including without limitation materials electronically stored or

generated and graphic materials of any type) produced or obtained in discovery, whether from a

Party or non-party by marking the legend “Confidential”, and informing the other Party in writing,




                                    5
Case 3:20-cv-00139-DCP Document 43 Filed 04/07/21 Page 5 of 17 PageID #: 730
at the time of production. Material designated as “Confidential” includes all copies as well as any

work product containing information derived from such material (for example, briefs submitted to

the Court, charts or memos created by attorneys summarizing or analyzing the contents of

Confidential materials). The Parties will use good faith in making such designations.

Permissible Disclosures of Confidential Information or Confidential Documents.

       12.     “Confidential Information” produced in this case, and copies thereof, and the

information contained therein may be disclosed to the following persons only:

               a.      Counsel of record, their employees, and/or agents, including in-house

       counsel, who are working on this specific case;

               b.      Employees of third-party contractors or vendors hired by a Party or counsel

       to perform information management in conjunction with this litigation;

               c.      The Parties and their insurers or indemnitors provided that they may not

       reveal Confidential information or materials to anyone who is not listed in this Order to the

       extent deemed necessary by counsel for the prosecution of this litigation;

               d.      Consultants, expert witnesses, and their employees, who are directly

       employed or retained in connection with this action by counsel or by the Parties;

               e.      Mock jurors or focus group members, or agents retained by the Parties or

       their counsel for this litigation;

               f.      Any authors of the Confidential Information;

               g.      Any person to whom the Confidential Information belongs;

               h.      The Court, Court personnel, court reporters and persons operating video

       recording equipment at proceedings in this Action, including at depositions;




                                    6
Case 3:20-cv-00139-DCP Document 43 Filed 04/07/21 Page 6 of 17 PageID #: 731
                i.      Mediator(s) retained by the Parties, including any agent of the mediator(s);

        or

                j.      Other witnesses or deponents and their counsel, except that such persons

        may only be shown copies of Confidential information and materials in preparation of and

        during testimony in depositions, hearings, or trial, and may not retain them.

        13.     Prior to showing or giving “Confidential Information” to a person described in

Paragraphs 12(b), (d)-(g), and (i)-(j), such person shall be provided a copy of this Protective Order

and obtain from such person an executed copy of the Acknowledgment annexed to this Protective

Order as Exhibit A. Persons shown Confidential Information shall not use the Confidential

Information for any purpose unrelated to this litigation.            The signed originals of each

Acknowledgement obtained shall be retained by counsel and shall be subject to in camera review

by the Court if good cause for review is demonstrated by opposing counsel. The identity of any

expert or consultant not designated as an expert for trial who signs the Acknowledgement, and the

fact that such expert or consultant has signed the Acknowledgment, shall not be discoverable,

absent an Order of the Court otherwise. Each individual who receives any Confidential

Information and signs the Acknowledgement hereby agrees to subject himself/herself to the

jurisdiction of this Court for the purpose of any proceeding related to the performance under,

compliance with, or violation of this Order.

        14.     Nothing in this Protective Order shall prevent disclosure of designated Confidential

Information beyond the terms herein if the designating Party specifically consents in advance and

in writing to any such disclosure, or if the Court, after notice to all Parties, orders such disclosure.




                                    7
Case 3:20-cv-00139-DCP Document 43 Filed 04/07/21 Page 7 of 17 PageID #: 732
Objections to Confidential Information.

       15.     In the event the non-designating Party disagrees with the designation by the

designating Party of any Confidential Information, the non-designating Party must notify the

designating Party, in writing, of its objection. Unless a prompt challenge to a designating Party’s

confidentiality designation is necessary to avoid foreseeable, substantial unfairness, unnecessary

economic burdens, or a significant disruption or delay of the litigation, a Party does not waive its

right to challenge a confidentiality designation by electing not to mount a challenge promptly after

the original designation is disclosed. If the Parties fail to resolve such dispute informally within

fourteen (14) days of the non-designating Party’s written notice, the designating Party shall move

for a protective order, or make other informal application to the Court on notice to all Parties, to

determine the propriety of the designation, no later than twenty-eight (28) days following receipt

of the non-designating Party’s written notice. If the non-designating Party does not object to the

designation by the designating Party, the non-designating Party does not waive its right to object

to any motion to seal documents containing the Confidential Information if such information is

ultimately filed with the Court.

       16.     The information designated as Confidential that is the subject of such motion or

informal application shall be treated in accordance with its “Confidential” designation pending the

Court’s decision, and any appeals or writs from the Court’s decision. The designating Party bears

the burden of proof that such information is in fact Confidential. Frivolous challenges, and those

made for an improper purpose (e.g., to harass or impose unnecessary expenses and burdens on

other parties) may expose the non-designating Party to sanctions. Unless the designating Party

has waived the confidentiality designation by failing to file a motion to retain confidentiality as




                                    8
Case 3:20-cv-00139-DCP Document 43 Filed 04/07/21 Page 8 of 17 PageID #: 733
described above, all parties shall continue to afford the material in question the level of protection

to which it is entitled under the Producing Party’s designation until the court rules on the challenge.

Confidential Information in Depositions and Written Discovery.

       17.     A Party may designate deposition testimony and/or exhibits and responses to

written discovery as Confidential Information by so indicating in said responses or on the record

at the deposition. The court reporter shall include the appropriate confidentiality legend on any

transcript, testimony, or exhibit so designated by a Party at the time of the deposition and separately

bind any confidential portions. Additionally, a Party may designate in writing, within twenty (20)

days after receipt of said responses or of the final deposition transcript for which the designation

is proposed, the specific portions of the transcript be treated as Confidential Information. All

deposition transcripts shall be treated as Confidential for twenty (20) days after a Party’s receipt

of the final deposition transcripts to allow time for the making of Confidential designations. Any

Party may object to this treatment, in writing or on the record during the deposition. Upon such

objection, the procedures described in Paragraphs 15 and 16 above shall apply. After any

designation made according to the procedure set forth in this paragraph, the designated information

shall be treated according to the “Confidential” designation until the matter is resolved according

to the procedures described in Paragraphs 15 and 16 above, and counsel for all Parties shall be

responsible for marking all previously unmarked copies of the designated material in their

possession or control with the appropriate designation following the resolution of any objections

or disputes.

Confidential Documents in Legal Proceedings.

       18.     Documents containing Confidential Information may be filed with the Court under

seal, pursuant to the Court’s specific procedure:




                                    9
Case 3:20-cv-00139-DCP Document 43 Filed 04/07/21 Page 9 of 17 PageID #: 734
       Court Records or portions thereof shall not be placed under seal unless and except
       to the extent that the person seeking the sealing thereof shall have first obtained,
       for good cause shown, an order of the Court specifying those Court Records,
       categories of Court Records, or portions thereof which shall be placed under seal;
       provided however, documents that are the subject of a motion to seal may be
       temporarily placed in the court record under seal pending a ruling on the motion.
       Unless the Court orders otherwise, the parties shall file with the Court redacted
       versions of any Court Record where only a portion thereof is to be placed under
       seal.

L. R. 26.2(b). If the party making the filing also designated the document or information as

Confidential, the designating Party must justify the designation in a motion to the Court. See ECF

Rule 12.2, supra. If the non-designating Party moves to file under seal, then in its motion to the

Court the non-designating Party shall cite to this Protective Order as the reason for filing the

document or information under seal or in redacted form. It shall then be incumbent on the party

who so designated the document or information as Confidential to file with the Court, within ten

(10) business days of the filing of the motion to file under seal, a response justifying whether or

not the document or information should remain under seal.

       19.     To the extent any Party seeks to file Confidential Information under seal, such Party

person may file along with the motion the Confidential Information, which shall be placed in a

sealed envelope labeled with:

               a.     The style and number of this case; and

               b.     The    following    words:    CONFIDENTIAL:           THIS     ENVELOPE

       CONTAINS DOCUMENTS THAT ARE SUBJECT TO THE PROTECTIVE

       ORDER ENTERED [DATE].

       20.     Nothing in this Protective Order shall preclude the introduction of Confidential

Information at trial or hearing assuming the material is otherwise admissible.




                                     10
Case 3:20-cv-00139-DCP Document 43 Filed 04/07/21 Page 10 of 17 PageID #: 735
                                INADVERTENT DISCLOSURE

         21.   In the event that a Party inadvertently discloses Confidential Information without

the proper designation, that Party may request Confidential treatment of such information or

documents by submitting written notice to opposing counsel immediately after the discovery of

the inadvertent disclosure. Upon receipt of such notice, counsel shall be responsible for marking

all previously unmarked copies of the designated material in their possession or control or in the

possession or control of any persons identified in Paragraph 12, to whom they have disclosed such

copies. To the extent the receiving Party disagrees with the designation, the Parties shall follow

the procedure set forth in Paragraphs 15 and 16. Provided, however, that the disclosure of such

document by any other party prior to such later designation shall not be deemed a violation of this

Order.

                     SUBPOENA OF CONFIDENTIAL INFORMATION

         22.   If at any time any document or information protected by this Protective Order is

subpoenaed by any court, administrative or legislative body, or is requested by any other person

or entity purporting to have authority to require production of such information, the Party to whom

the subpoena or request is directed shall give written notice of the demand the Party that designated

the information Confidential Information prior to producing the request information. The Party

receiving the subpoena or request shall advise the person or entity serving the subpoena or request

of the existence of this Protective Order. The Party receiving the subpoena will not produce the

requested materials until the last date for production, if no motion to quash or for a protective order

is filed, and if such a motion is filed, not until and unless ordered to do so by a court or other

judicial body with authority to issue such an order.




                                     11
Case 3:20-cv-00139-DCP Document 43 Filed 04/07/21 Page 11 of 17 PageID #: 736
                                     LIMITATIONS ON USE

       23.       Confidential Information shall not be exhibited, disseminated, copied, or in any

way communicated to anyone (including, but not limited to, any member of the press) for any

purpose whatsoever, other than in conjunction with the Action. Except as provided for in this

Protective Order, the Parties shall keep all documents or information covered by the terms of this

Protective Order from all persons as provided for by the terms of this agreement.

       24.       Nothing in this Protective Order shall be construed as precluding a Party from

seeking additional protection from the Court against the disclosure or production of any other

confidential information, including an order that such information not be disclosed or that it be

disclosed only in a designated manner.

       25.       Nothing in this Protective Order precludes or limits a Party from viewing, using, or

disclosing its own information, however designated.

       26.       Nothing shall prevent disclosure beyond the terms of this Protective Order if any

Party expressly consents to such disclosure of its Confidential Information either in writing or in

the record of any proceeding in this litigation.

       27.       The Court may modify the terms and conditions of this Protective Order for good

cause, or in the interest of justice, or on its own order at any time in these proceedings. The Parties

prefer that the Court provide them with notice of the Court’s intent to modify the Order and the

content of those modifications, prior to entry of such an order.

       28.       Nothing in this Protective Order precludes or limits a party from designating,

pursuant to the terms of this Protective Order, Confidential Information subject to prior discovery

or production in this Action. The Parties may designate such material as Confidential on an

ongoing basis.




                                     12
Case 3:20-cv-00139-DCP Document 43 Filed 04/07/21 Page 12 of 17 PageID #: 737
                             TERMINATION OF PROCEEDINGS

       29.     All provisions of this Protective Order restricting the communication or use of

Confidential Information shall continue to be binding after the conclusion of this Action, unless

otherwise agreed or ordered.      Upon conclusion of the litigation, a Party in possession of

Confidential Information, other than that which is contained in unsealed pleadings,

correspondence, and deposition transcripts or unless permission to retain Confidential Information

is granted in writing by the designating Party, shall either (a) return such information no later than

sixty (60) days after conclusion of this Action or any appeal to counsel for the Party who provided

such information, or (b) destroy such information within sixty (60) days after conclusion of this

Action or any appeal, upon consent of the Party who produced the information and certify in

writing within sixty (60) days that the information has been destroyed. The information referred

to in this paragraph shall include Confidential Information, whether said material is in counsel’s

possession or in the possession of any authorized person to whom counsel disclosed such material.

However, if counsel for any party believes in good faith that counsel must retain any Confidential

Information in accordance with counsel’s customary file retention system following the conclusion

of this litigation in order to document, for a reasonable length of time not to exceed one (1) year,

work performed, advice given, and/or professional judgments made during the course of the

litigation then counsel shall give notice to the designating party of its intent to retain such

documents and/or information under seal in secure storage for a reasonable length of time in

accordance with counsel’s customary file retention system, after which time all such documents

and/or information shall be destroyed, provided that all Confidential Information provided to any

third parties has been retrieved and/or destroyed within sixty (60) days of the termination of this

proceeding (absent written agreement with the designating party otherwise). Should the




                                     13
Case 3:20-cv-00139-DCP Document 43 Filed 04/07/21 Page 13 of 17 PageID #: 738
designating party object to such retention, the Parties agree to present a joint motion to the Court

for its determination on retention.

                                MODIFICATION PERMITTED

       30.     Nothing in this Protective Order shall prevent any Party from seeking modification

of the terms of this Protective Order or from objecting to discovery that it believes to be otherwise

improper.

                             RESPONSIBILITY OF ATTORNEYS

       31.     The counsel for the Parties are responsible for employing reasonable measures,

consistent with this Protective Order, to control duplication of, access to, and distribution of copies

of Confidential Information.

       32.     Nothing contained in this Protective Order and no action taken pursuant to it shall

prejudice the right of any Party to contest the alleged relevancy, admissibility, or discoverability

of any Confidential Information.

       IT IS SO ORDERED.

                                               ENTER:

                                               _________________________
                                               Debra C. Poplin
                                               United States Magistrate Judge




                                     14
Case 3:20-cv-00139-DCP Document 43 Filed 04/07/21 Page 14 of 17 PageID #: 739
APPROVED FOR ENTRY AND CONSENTED TO BY:


  /s/McCann E. LeFeve                    /s/Keith D. Stewart
  ERIN Wedge LATUSO                      Keith D. Stewart, BPR #017574
  pro hac vice                           Market Street Law, PLLC
  McCANN E. LeFEVE                       625 Market Street, 7th Floor
  pro hac vice                           Knoxville, TN 37902
  FORMAN WATKINS & KRUTZ LLP             (865) 245-08989
  201 St. Charles Avenue, Suite 2100     Keithdstewart@gmail.com
  New Orleans, LA 70170                  Attorneys for Defendants
  (504) 799-4383 | Fax: (504) 799-4384
  Erin.Latuso@formanwatkins.com
  McCann.LeFeve@formanwatkins.com

  JAMES R. STOVALL, BPR # 032512
  RITCHIE, DILLARD, DAVIES &
  JOHNSON, P.C.
  606 W. Main Street, Suite 300
  Post Office Box 1126
  Knoxville, TN 37901-1126
  Phone: (865) 637-0661
  Fax: (865) 524-4623
  Email: jstovall@rddjlaw.com
  Attorneys for Plaintiffs




                                     15
Case 3:20-cv-00139-DCP Document 43 Filed 04/07/21 Page 15 of 17 PageID #: 740
                            UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF TENNESSEE

BL VENTURES DBA BL VENTURES, LLC,                       )
REGREY, LLC AND LJG 32, LLC                             )
                                                        )
                       Plaintiffs,                      )
                                                        )
v.                                                      )   No.: 3:20-cv-139
                                                        )
APEX MEDICAL, LLC DBA TN PREMIER                        )
CARE, IAN CLARKE AND TN PREMIER                         )
CARE, LLC,                                              )
                                                        )
                       Defendants.                      )


                                         EXHIBIT A
                                     ACKNOWLEDGEMENT

State of

County/Parish of

       1.       I, _______________________________, have read and understand the Agreed

Protective Order entered in the above-captioned Action (the “Protective Order”).

       2.      I understand that confidential documents or other sources of information that have

been designated as “CONFIDENTIAL INFORMATION” pursuant to the Protective Order are to

be disclosed to me for use by me solely in connection with prosecution or defense of claims

involved in this action.

       3.      I promise that I will use the Confidential Information and abide by the provisions

of the Protective Order.

       4.      I promise that I will not disclose or discuss such Confidential Information except

as set forth in and pursuant to the Protective Order.




                                     16
Case 3:20-cv-00139-DCP Document 43 Filed 04/07/21 Page 16 of 17 PageID #: 741
       5.      I understand that I am prohibited by the terms of the Protective Order from entering

any Confidential Information onto any electronic storage system unless I am doing so in

connection with prosecution or defense of claims involved in this Action.

       6.      I understand that any use of Confidential Information in any manner contrary to the

provisions of the Protective Order or this Acknowledgement may subject me to sanctions by this

Court, and I agree to the jurisdiction of this Court to enforce such an order. I expressly consent to

the jurisdiction of this Court with respect to enforcement of the Protective Order.

       7.      I understand that violating the terms of the Protective Order or this

Acknowledgement could result in civil sanctions levied by the Court and/or being held in contempt

of Court.

       8.      Within sixty (60) days of final termination of this action (the earlier of execution of

a settlement agreement or entry of Judgment), I will return to the counsel of record that provided

me the Confidential Information all material still in my possession. I promise that under no

circumstances will I retain any originals or duplicate of any Confidential Information. I assume

all responsibility for returning the Confidential Information to the counsel of record as set forth

herein, and I bear all risks associated with purported loss, destruction, or inadvertent disclosure of

such material that has been entrusted to my care.



Date: _________________________                Signed: ______________________________




                                     17
Case 3:20-cv-00139-DCP Document 43 Filed 04/07/21 Page 17 of 17 PageID #: 742
